Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of, inter alia, robbery in the first degree (Penal Law § 160.15 [4]). Viewing the evidence in light of the elements of the crimes as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). “Great deference is accorded to the jury’s resolution of credibility issues . . . , and it cannot be said herein that the jury failed to give the evidence the weight it should be accorded” (People v McKinnon, 15 AD3d 842, 842 [2005], lv denied 4 NY3d 888 [2005]). Present — Hurlbutt, J.E, Fahey, Peradotto, Green and Gorski, JJ.